Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending. 
Drawings
The drawings are objected to because some of the figures are not clearly readable. Particularly, the text of the most figures is not clear, and the table shown in Fig. 8 is illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement filed 8/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no legible copy of three NPL as indicated “web only” and they were lined through in the IDS and not considered.

Claim Objections
Claims 1-3 and 18 are objected to because of the following informalities:  the term “media” would be “medium” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	I. Claims 1-7, 10 and 13-19
The instant claims disclose “cells” without any particular species or genus. Therefore, the scope of the claimed “cells” encompasses not only mammalian cells but also non-mammalian cells such as fungi, bacteria, plant, etc. 
	The instant specification does not provide written description to the entire scope of the claimed cells. The specification discloses stem cells and MSCs as examples, but there is no additional disclosure to any other types of cells including non-mammalian cells.
	II. Claim 12
	The claim discloses that the cell secretome comprising one or more proteins involved in wound healing, osteogenesis, inflammatory response or angiogenesis. While Fig. 7 of the instant specification discloses secreted proteins with functional distribution and specific functions as claimed. However, there is no particular list or examples of the proteins present in a cell secretome to provide sufficient written description to the entire scope of the cell secretome. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Peled et al. (US 9,567,569).
	Regarding claims 1-2, 4-6 and 8-9, Peled et al. teach a method of culturing and expanding mesenchymal stem cells, and the culture medium used for the method contains an aryl hydrocarbon receptor (AHR) antagonist, and nicotinamide (col. 2, lines 22-26, 56-58). Peled et al. teach resveratrol, a polyhydroxy stilbene, as an AHR inhibitor/antagonist (col. 17, lines 19-27). 
	Regarding claim 3 directed to the first medium and the second medium comprising different catalyst compound, Peled et al. teach that the addition of other factors may be in the presence of the aryl hydrocarbon receptor antagonist or in its absence, e.g., the medium comprising the antagonist is replaced to a fresh medium which doesn’t include the AHR antagonist (a first catalyst), but includes nicotinamide (a second catalyst) (col. 52, lines 31-35). Peled et al. also teach that all the factors are included in the same medium (col. 52, lines 35-36). Thus, Peled et al. meet the limitation of claim 3.
Regarding claim 7 and 17, resveratrol is well known in the art that it is derived from a plant as evidenced by the disclosure of the instant specification (para. 48), and thus, considering the first catalyst being resveratrol in claim 1 and 10, Peled et al. would inherently meet the subject matter of claim 7 and 17.
Regarding claims 10-11, 13-16 and 18-19, Peled et al.’s culture medium after the culturing step would inherently contain the cell secretome from the MSCs and nicotinamide and resveratrol (stilbene).
	Regarding claim 12 directed to the cell secretome comprising one or more proteins involved in wound healing, osteogenesis, inflammatory response or angiogenesis, while Peled et al. do not particularly teach the limitation, however, it is submitted that the culture medium from the method of culturing the mesenchymal stem cells in the presence of stilbene (resveratrol) and nicotinamide would inherently contain cell secretome, i.e. product of cellular secretion, comprising the claimed proteins.
	Thus, Peled et al. teach the method of culturing and the composition (a cell culture medium resulted from the method) comprising the cell secretome and stilbene (resveratrol) and nicotinamide, and, the reference anticipates the claimed subject matter. 

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. as applied to claims 1-6, 8-16 and 18-19 above, and further in view of Surjana et al. (2010, Journal of Nucleic Acids).
	Regarding claims 1-6, 8-16 and 18-19, Peled et al. anticipate the subject matter, and thus, render them obvious.
	Regarding claims 7 and 17 directed to the first catalyst being a plant-derived natural compound, the 102 rejection is based on the interpretation that the first catalyst being stilbene. If the claimed limitation is interpreted as the first catalyst being nicotinamide, Peled et al. do not particularly teach the limitation.
	However, it is well known in the art that nicotinamide, a water-soluble amide form of niacin (nicotinic acid or vitamin B3), is widely available in plant and animal, and the plant sources include legumes, beans, nuts, seeds, green leafy vegetables, etc. according to Surjana et al. (see Introduction). Thus, it would have been obvious to a person skilled in the art to use nicotinamide derived from plants as an alternative to the animal sources or synthetic one with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632